OFFICIAL NOTICE FRp^ppy^QE CRItylJNAL, APP.E'AL§.QF TEXAS
                   p.o.Bb^niosfGX^F^^sn^^oN.kt^s^^.T-E^AS^'s-vir—'

                              BUSINESS
              •STATE OF TEX^"'*"'                                           MTNEV BOWES

               PENALTY FOR:                                                               8«
                                                         02 1R          3
3/9/2015
               PRIVATE USE''-'                           0006557458        MAR13 2015
GATSON, TIMOTHY MICHAEL . Tr: Q£                       3 296iV)(A))M 2ipVyJiT82j985-01
On this day, the application for>11?0^Writ,,of habeas Corpus has been received
and presented to the Court.      ''^^^S£/fi:'
                                                                      Abel Acosta, Clerk

                              TIMOTHY MICHAEL GATSON
                                                   -TDC# 1084238




$£